Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 3, 4, 6-10, 15-18, 20-24, 26-31, 35-37, 39-41, 43, 44, 46, 49-54, 56, 59-61 and 71 are pending in this application.  Claims 1, 2, 5, 11-14, 19, 25, 32-34, 38, 45, 47, 48, 55, 57, 58, 60 and 62-70 have been cancelled. This is the fourth action on the merits. This action is in response to the applicants’ filing of an after final consideration program request on June 28, 2022.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone message from Nicole Sassu on July 19, 2022.  The application has been amended as follows: 
a) In claims 43, 44 and 50, first line, delete the term “claim 42,” and replace it with “claim 3,”.
	
	
	
Examiner’s Statement of Reasons for Allowance

	Claims 3, 4, 6-10, 15-18, 20-24, 26-31, 35-37, 39-41, 43, 44, 46, 49-54, 56, 59-61 and 71 are allowed.
Claims 3, 4, 6-10, 15-18, 20-24, 26-31, 35-37, 39-41, 43, 44, 46, 49-54, 56, 59-61 and 71 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula II. Examiner agrees with the Applicants arguments that Ring A should not be limited to 3-6 membered but rather 3-7 membered due to the examples 21a and 21b provided for within the Specification.
Conclusion
	Claims 3, 4, 6-10, 15-18, 20-24, 26-31, 35-37, 39-41, 43, 44, 46, 49-54, 56, 59-61 and 71 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699